



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ling, 2018 ONCA 847

DATE: 20181023

DOCKET: C61181

Simmons, Juriansz and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jiang Kai Ling

Appellant

Darren Sederoff, for the appellant

Megan Petrie, for the respondent

Heard: October 22, 2018

On appeal from the conviction and the sentence imposed on
    October 20, 2015, by Justice Misener of the Ontario Court of Justice, without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

On appeal, the appellant does not contest the finding that he was the
    driver of a van that neighbours saw pass a tool to the perpetrator of a
    daylight residential break-in.  Viewed as a whole, the constellation of
    evidence adduced at trial amply supported the inference that the driver of the
    van was party to a planned break and enter of a dwelling house.

[2]

The conviction appeal is dismissed.  The appellant abandoned his
    sentence appeal in oral argument.  Bail is rescinded.  The intermittent
    sentence shall resume October 26, 2018, at 6:00 p.m. at the Toronto South
    Detention Centre.


